DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Response to Arguments
Applicant’s arguments dated 19 February 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira, et al. (JP 2010183417 A) in view of Shimura (US 20160335861 A1) and further in view of Emori, et al. (US 20090199111 A1.)
Regarding claim 1, Akira, et al. (hereafter, “Akira”) discloses an information presentation apparatus comprising:
a processor (monitoring center, 2, containing PCs) configured to:
receive an image signal (1A/1B) from a camera (110) and a signal from each of a plurality of sensors (M01, M02, M03);
for each sensor, estimate a position of a signal source based on the signal from the sensor (S604, sound source direction presumption, [0094 - 0096]);
for each sensor, extract information on a situation expression expressing a situation based on the signal from the sensor (Figs. 10, 11: identifying sound inputs from microphone; Fig. 13 shows arrows pointing to event outside of capture area at least in 136 and 137, [0120], with different expressions shown in at least 132/133/136 indicating different extracted information from different sensors);
superimpose the situation expression for each sensor on a captured image by the camera and output the captured image superimposed with the situation expression for each sensor (superimposing the voice information on the display, [0057, 0113]; Fig. 13, expressions shown superimposed onto the bottom of the captured images; see also, “Response to Arguments” above.)


Shimura discloses a room monitoring system (Fig. 1) that determines situation expressions (Fig. 6, behavior IDs) about a subject, similar to Akira.  Additionally, Shimura discloses in a case of overlapping situation expressions (Figs. 2, 8, 10 show different subject behavior detections), determine an overlapping order of the situation expressions for the sensors superimposed on the captured image based on a distance between the camera and each sensor (Figs. 2, 8, 10: transmission of order blocks is a determination of the display order of the overlapping behaviors [0043.])
This process can similarly be incorporated with Akira. By determining an order for overlapping observations of the situation expressions of multiple people occurring at the same time, as disclosed in Shimura, the person surveilling the scene can properly determine the subject and direction of the action.  This will allow the user to view the scene and make priority determinations of subject behaviors more actively and efficiently.
Therefore, it would be obvious to one of ordinary skill in the art to provide an overlapping situation expression order, as disclosed in Shimura, in order for the user to determine higher priority behaviors more efficiently.


Emori discloses a system that displays text in an overlapping order, similar to the combined system of Akira and Shimura.  Emori further discloses displaying the text in a plurality of speech bubbles for each source.
This process can similarly be incorporated with Akira. By substituting the simple arrow shown in Akira with speech bubbles as shown in Emori and placed in the overlapping manner described in Shimura and Emori, then the person surveilling the scene can more readily view all of the situation expressions simultaneously.
Therefore, it would be obvious to one of ordinary skill in the art to provide a plurality of images representing each situation expression, as disclosed in Emori, in order for the user to more easily view multiple situation expressions that occur at the same time.

Regarding claim 2, the combination satisfies claim 1, and further Akira discloses wherein the processor, for each sensor, extracts the situation expression expressing a situation outside a capture range of the camera in accordance with the signal from the sensor in a case in which the sensor is located outside the capture range of the camera (Fig. 12, for example, shows microphone M04 sensing audio outside of the field of view 

Regarding claim 3, the combination satisfies claim 1, and further Akira discloses the processor, for each sensor, extracts the situation expression expressing a situation within a capture range of the camera in accordance with the signal from the sensor predetermined in a case in which the sensor is located within the capture range of the camera (Fig. 12, for example, shows microphone M01 sensing audio inside the field of view of camera C01.  When the audio captured from M01 triggers a situation expression from the tables of Figs. 10 and 11 for display with the video from C01, then this limitation is satisfied.)

Regarding claim 4, the combination satisfies claim 1, and further Shimura discloses wherein, the processor further configured to:
determine a display method of displaying the situation expression for each sensor on the captured image based on at least one of moving speed and moving direction of the signal source estimated for the sensor (Fig. 8, for example, shows that when a subject is walking (i.e., has a movement speed > 0) and in a facing direction [0059 - 0063], then the situation expression is placed in a determined order transmitted to the viewer.)


Claims 5 - 12 are variants of the above claims and are similarly interpreted and rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698